
Exhibit 10.1

 
FIFTH AMENDMENT TO CREDIT AGREEMENT


THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of July
12, 2010 is by and among INVACARE CORPORATION, an Ohio corporation (the
“Company”), certain Subsidiaries of the Company party hereto as foreign
borrowers (each a “Foreign Borrower” and together with the Company, the
“Borrowers”), certain Subsidiaries of the Company party hereto as guarantors
(collectively, the “Guarantors” and together with the Borrowers, the “Loan
Parties”), the Lenders party hereto and PNC BANK, NATIONAL ASSOCIATION (formerly
National City Bank), as Multicurrency Administrative Agent.




W I T N E S S E T H


WHEREAS, the Loan Parties, the Lenders, the Administrative Agents and the
Collateral Agents are parties to that certain Credit Agreement dated as of
February 12, 2007 (as previously amended or modified and as further amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”);


WHEREAS, the Loan Parties have requested that the Required Lenders amend Section
7.15(h) of the Credit Agreement; and


WHEREAS, the Required Lenders are willing to agree to such amendment to the
Credit Agreement, subject to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:




ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1           Section 7.15(h).  Section 7.15(h) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(h) so long as (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (ii) the Company has (A) certified to
the Administrative Agent that the Company and its Subsidiaries shall be in
compliance on a Pro Forma Basis with all of the covenants set forth in Section
7.11 and (B) demonstrated to the reasonable satisfaction of the Administrative
Agent that the Senior Leverage Ratio, calculated on a Pro Forma Basis, for the
Company and its Subsidiaries is less than 1.00 to 1.00, in each case, such
compliance (other than the determination of Senior Secured Funded Indebtedness
and Consolidated Funded Indebtedness which shall be calculated as of the Note
Calculation Date) to be determined on the basis of the financial information
most recently delivered to the Multicurrency Administrative Agent and the
Lenders pursuant to Section 6.01(a) or (b), the Company may redeem, purchase or
otherwise retire all or a portion of the Senior Notes and/or the Convertible
Notes in an aggregate face amount not to exceed $105,000,000 during the term of
this Agreement.
 


ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1           Closing Conditions.  This Amendment shall become effective upon
satisfaction of the following conditions (in form and substance reasonably
acceptable to the Multicurrency Administrative Agent) (the “Amendment Effective
Date”):


(a)
Executed Amendment.  The Multicurrency Administrative Agent shall have received
a copy of this Amendment duly executed by each of the Loan Parties, the Required
Lenders and acknowledged by the Multicurrency Administrative Agent.



(b)           Fees and Expenses.  The Administrative Agent shall have received
from the Loan Parties such fees and expenses that are payable in connection with
the consummation of the transactions contemplated hereby and Moore & Van Allen
PLLC shall have received from the Loan Parties payment of all outstanding fees
and expenses previously incurred and all fees and expenses incurred in
connection with this Amendment.


(c)           Miscellaneous.  All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall be
reasonably satisfactory in form and substance to the Administrative Agents and
their counsel.




ARTICLE III
MISCELLANEOUS


3.1           Amended Terms.  On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment.  Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.


3.2           Representations and Warranties of Loan Parties.  Each of the Loan
Parties represents and warrants as follows:


(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.


(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligations, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.


(d)           The representations and warranties set forth in Article V of the
Credit Agreement are true and correct as of the date hereof (except for those
which expressly relate to an earlier date).


(e)           After giving effect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default.


(f)           The Collateral Documents continue to create a valid security
interest in, and Lien upon, the Collateral, in favor of the applicable
Collateral Agent, for the benefit of the applicable Secured Parties, which
security interests and Liens are perfected in accordance with the terms of the
Collateral Documents and prior to all Liens other than Permitted Liens.


(g)           Except as specifically provided in this Amendment, the Obligations
are not reduced or modified by this Amendment and are not subject to any
offsets, defenses or counterclaims.


3.3           Reaffirmation of Obligations.  Each Loan Party hereby ratifies the
Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations.


3.4           Loan Document.  This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.


3.5           Expenses.  The Borrowers agree to pay all reasonable costs and
expenses of the Administrative Agents and Collateral Agents in connection with
the preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of the Administrative Agents’ and
Collateral Agents’ legal counsel.


3.6           Further Assurances.  The Loan Parties agree to promptly take such
action, upon the request of the Multicurrency Administrative Agent, as is
necessary to carry out the intent of this Amendment.


3.7           Entirety.  This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.8           Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same
instrument.  Delivery of an executed counterpart to this Amendment by telecopy
or other electronic means shall be effective as an original and shall constitute
a representation that an original will be delivered.


3.9           No Actions, Claims, Etc. As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against any Administrative Agent,
Collateral Agent, L/C Issuer or Lender, or any such Person’s respective
officers, employees, representatives, agents, counsel or directors arising from
any action by any such Person, or failure of any such Person to act under this
Credit Agreement on or prior to the date hereof.


3.10           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


3.11           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


3.12           General Release.  In consideration of the Required Lenders
entering into this Amendment, each Loan Party hereby releases each
Administrative Agent, each Collateral Agent, each L/C Issuer, the Lenders, and
each such Person’s respective officers, employees, representatives, agents,
counsel and directors from any and all actions, causes of action, claims,
demands, damages and liabilities of whatever kind or nature, in law or in
equity, now known or unknown, suspected or unsuspected to the extent that any of
the foregoing arises from any action or failure to act under the Credit
Agreement on or prior to the date hereof, except, with respect to any such
person being released hereby, any actions, causes of action, claims, demands,
damages and liabilities arising out of such person’s gross negligence, bad faith
or willful misconduct.


3.13           Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, services of process and waiver of jury trial
provisions set forth in Sections 11.14 and 11.15 of the Credit Agreement are
hereby incorporated by reference, mutatis mutandis.




[Remainder of Page Intentionally Left Blank.  Signature Pages Follow]



 
 
 
 

--------------------------------------------------------------------------------

 




INVACARE CORPORATION
FIFTH AMENDMENT TO CREDIT AGREEMENT

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


BORROWERS:
INVACARE CORPORATION,

an Ohio corporation
CARROLL HEALTHCARE INC.,
an Ontario corporation
INVACARE AUSTRALIA PTY LTD,
an Australian corporation
INVACARE HOLDINGS C.V.,
a Dutch limited partnership
INVACARE INTERNATIONAL SARL,
a Swiss corporation
INVACARE LIMITED,
a private limited company organized under the laws of England and Wales
SCANDINAVIAN MOBILITY INTERNATIONAL APS,
a Danish private limited company




By:           /s/ Robert K.
Gudbranson                                                                
Name: Robert K. Gudbranson
Title: Senior Vice President, Chief Financial Officer & Treasurer



 
 
 

--------------------------------------------------------------------------------

 




INVACARE CORPORATION
FIFTH AMENDMENT TO CREDIT AGREEMENT

DOMESTIC GUARANTORS:
ADAPTIVE SWITCH LABORATORIES, INC.,

a Texas corporation
INVACARE FLORIDA CORPORATION,
a Delaware corporation
INVACARE CREDIT CORPORATION,
an Ohio corporation
THE AFTERMARKET GROUP, INC.,
a Delaware corporation
THE HELIXX GROUP, INC.,
an Ohio corporation
CHAMPION MANUFACTURING INC.,
a Delaware corporation
HEALTHTECH PRODUCTS, INC.,
a Missouri corporation
INVACARE CANADIAN HOLDINGS, INC.,
a Delaware corporation
INVACARE INTERNATIONAL CORPORATION,
an Ohio corporation
KUSCHALL, INC.,
a Delaware corporation
ALTIMATE MEDICAL, INC.,
a Minnesota corporation
INVACARE SUPPLY GROUP, INC.,
a Massachusetts corporation
INVACARE HOLDINGS, LLC,
an Ohio limited liability company
FREEDOM DESIGNS, INC.,
a California corporation
GARDEN CITY MEDICAL INC.,
a Delaware corporation
MEDBLOC, INC.,
a Delaware corporation
INVACARE FLORIDA HOLDINGS, LLC,
a Delaware limited liability company


By:           /s/ Robert K.
Gudbranson                                                                
Name: Robert K. Gudbranson
Title: Senior Vice President, Chief Financial Officer & Treasurer



 
 
 

--------------------------------------------------------------------------------

 




INVACARE CORPORATION
FIFTH AMENDMENT TO CREDIT AGREEMENT

CANADIAN
GUARANTORS:                                                                1207273
ALBERTA ULC,
an Alberta corporation
2083806 ONTARIO INC.,
an Ontario corporation
6123449 CANADA INC.,
a Canada corporation
INVACARE CANADA L.P.,
an Ontario limited partnership
INVACARE CANADA GENERAL PARTNER INC., a Canada corporation
 
MOTION CONCEPTS L.P.,

an Ontario limited partnership
PERPETUAL MOTION ENTERPRISES LIMITED, an Ontario corporation


By:           /s/ Robert K.
Gudbranson                                                                
Name: Robert K. Gudbranson
Title: Senior Vice President, Chief Financial Officer & Treasurer





 
 
 

--------------------------------------------------------------------------------

 




INVACARE CORPORATION
FIFTH AMENDMENT TO CREDIT AGREEMENT

AUSTRALIAN
GUARANTORS:                                                                


AUSTRALIAN HEALTHCARE EQUIPMENT PTY LTD, an Australian corporation
HOME HEALTH EQUIPMENT PTY LTD,
an Australian corporation
MORRIS SURGICAL PTY LTD,
an Australian corporation




By:           /s/ Robert K.
Gudbranson                                                                
Name: Robert K. Gudbranson
Title: Senior Vice President, Chief Financial Officer & Treasurer



 
 
 

--------------------------------------------------------------------------------

 




INVACARE CORPORATION
FIFTH AMENDMENT TO CREDIT AGREEMENT

FOREIGN GUARANTORS:
INVACARE A/S,

a Danish limited liability company
INVACARE B.V.,
a Dutch private limited liability company
INVACARE EC-HØNG A/S,
a Danish limited company
INVACARE HOLDINGS TWO B.V.,
a Dutch private limited liability company
INVACARE UK OPERATIONS LTD.,
a private limited company organized under the laws of England and Wales
KÜSCHALL AG,
a Swiss corporation




By:           /s/ Robert K.
Gudbranson                                                                
Name: Robert K. Gudbranson
Title: Senior Vice President, Chief Financial Officer & Treasurer



 
 
 

--------------------------------------------------------------------------------

 




INVACARE CORPORATION
FIFTH AMENDMENT TO CREDIT AGREEMENT

LENDERS:
PNC BANK, NATIONAL ASSOCIATION (formerly, National City Bank), as

Multicurrency Administrative Agent and as a Lender


By:           /s/ Joseph G.
Moran                                                      
Name:  Joseph G. Moran
Title:  Senior Vice President



 
 
 

--------------------------------------------------------------------------------

 




INVACARE CORPORATION
FIFTH AMENDMENT TO CREDIT AGREEMENT

PNC BANK CANADA BRANCH (formerly National City Bank, Canada Branch), as a Lender


By:           /s/ Mike Danby                                /s/ Bill
Hines                      
Name:  Mike Danby               Bill Hines
Title:  Assistant             Senior Vice President
          Vice President       & Principal Officer

 
 
 

--------------------------------------------------------------------------------

 




INVACARE CORPORATION
FIFTH AMENDMENT TO CREDIT AGREEMENT

BANK OF AMERICA, N.A., as a Lender




By:           /s/ Yinghua
Zhang                                                      
Name:  Yinghua Zhang
Title:  Vice President

 
 
 

--------------------------------------------------------------------------------

 




INVACARE CORPORATION
FIFTH AMENDMENT TO CREDIT AGREEMENT













KEYBANK NATIONAL ASSOCIATION,
as a Lender


By:           /s/ Sukanya V.
Raj                                                      
Name:  Sukanya V. Raj
Title:  Vice President and Portfolio Manager

 
 
 

--------------------------------------------------------------------------------

 




INVACARE CORPORATION
FIFTH AMENDMENT TO CREDIT AGREEMENT









SUNTRUST BANK,
as a Lender


By:           /s/ John
Cappellari                                                      
Name:  John Cappellari
Title:  Vice President



 
 
 

--------------------------------------------------------------------------------

 




INVACARE CORPORATION
FIFTH AMENDMENT TO CREDIT AGREEMENT









RBS CITIZENS, N.A.,
as a Lender


By:           /s/ Patrick F.
Dunphy                                                                
Name:  Patrick F. Dunphy
Title:  Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 




INVACARE CORPORATION
FIFTH AMENDMENT TO CREDIT AGREEMENT









COOPERATIVE CENTRALE RAIFFEISEN-
BOERENLEENBANK, B.A.
“RABOBANK NEDERLAND”, NEW YORK
BRANCH,
as a Lender


By:           /s/ Robert M.
Mandula                                                      
Name:  Robert M. Mandula
Title:  Managing Director


By:           /s/ Rebecca O.
Morrow                                                      
Name:  Rebecca O. Morrow
Title:  Executive Director



 
 
 

--------------------------------------------------------------------------------

 
INVACARE CORPORATION
FIFTH AMENDMENT TO CREDIT AGREEMENT





Nordea Bank Finland Plc.,
New York and Cayman Islands Branches,
as a Lender


By:           /s/ Henrik M.
Steffensen                                                      
Name:  Henrik M. Steffensen
Title:  Senior Vice President


By:           /s/ Gerald E. Chelius,
Jr.                                                      
Name:  Gerald E. Chelius, Jr.
Title:  SVP Credit




